TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00036-CV


In re Daneshjou Company, Inc. and
M. B. "Benny" Daneshjou






ORIGINAL PROCEEDING FROM TRAVIS COUNTY



M E M O R A N D U M   O P I N I O N


		Relators have filed a motion to dismiss all pending matters in this original proceeding. 
Accordingly, relators' Supplement to Motion for Temporary Relief, Second Supplement to Motion
for Temporary Relief, and petition for writ of mandamus are dismissed without prejudice.  See Tex.
R. App. P. 42.1(a)(2).


  
						Mack Kidd, Justice
Before Chief Justice Law, Justices Kidd and B. A. Smith
Filed:   March 3, 2004